Title: From Benjamin Franklin to Peter Collinson, 29 July 1750
From: Franklin, Benjamin
To: Collinson, Peter


Sir
Philada. July 29 1750
As you first put us on Electrical Experiments by sending to our Library-Company a Tube with Directions how to use it; and as our honourable Proprietor enabled us to carry those Experiments to a greater Height, by his generous Present of a complete Electrical Apparatus; ’Tis fit that both should know from Time to Time what Progress we make. It was in this View I wrote and sent you my former Papers on this Subject, desiring, that, as I had not the Honour of a direct Correspondence with that bountiful Benefactor to our Library, they might be communicated to him thro’ your Hands. In the same View I write and send you this additional Paper. If it happens to bring you Nothing new (which will not be strange, considering the many ingenious Men in Europe continually engaged in the same Researches) at least it will shew, that the Instruments put into our Hands are not neglected, and that if no valuable Discoveries are made by us, whatever may be the Cause, it is not a Want of Industry and Application.
